Order entered February 18, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00971-CV

                              SARAH MARIE SMITH, Appellant

                                                 V.

                              JOHN MICHAEL SMITH, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-51420-2013

                                             ORDER
       We GRANT Georganna L. Simpson’s February 3, 2014 motion for withdrawal of

counsel. We DIRECT the Clerk of the Court to remove Ms. Simpson as counsel of record for

appellant and send all correspondence to:


       Sarah Marie Smith
       2111 Dixie Street
       Caddo Mills, Texas 75135
       sarahsmith372@yahoo.com
       (972) 762-5531.

       Based on Ms. Simpson’s representation in her withdrawal motion, we VACATE our

August 21, 2013 mediation order and ORDER the appellate record be filed within thirty (30)

days of the date of this order. Unless appellant provides written verification that she is entitled to
proceed without advance payment of costs, failure to pay or make arrangements to pay for the

reporter’s record will result in the appeal being submitted without the reporter’s record and

failure to pay or make arrangements to pay for the clerk’s record will result in the appeal being

dismissed without further notice. See TEX. R. APP. P. 37.3(b),(c).




                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE